Filed 12/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 237







Mervin Gajewski as 

next friend of all North 

Dakotans including intact 

minor males, 		Plaintiff and Appellant



v.



The State of North Dakota 

and Wayne Stenehjem, Attorney 

General, 		Defendants and Appellees







No. 20100231







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Gerald H. Rustad, Judge.



AFFIRMED.



Per Curiam.



Mervin Gajewski, self-represented (on brief), 14342 34th Street NW, Alexander, N.D. 58831-9556, plaintiff and appellant.



Douglas A. Bahr, Solicitor General (on brief), Office of Attorney General, 500 North Ninth Street, Bismarck, N.D. 58501-4509, for defendants and appellees.

Gajewski v. State

No. 20100231



Per Curiam.

[¶1]	Mervin Gajewski appeals from a district court order denying his motion to vacate judgment.  Claiming to act in the capacity of “next friend,” Gajewski argues the order unconstitutionally denies minor males their due process and equal protection rights.  We summarily affirm under N.D.R.App.P. 35.1(a)(1) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner